Citation Nr: 0029602	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  94-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a left hand injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for arthritis of the 
left hand, claimed as secondary to the service-connected 
residuals of a left hand injury.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
April 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (the RO) which denied the veteran's claim 
of entitlement to an increased evaluation for his service-
connected residuals of a left hand injury.

In the September 1993 rating decision, the RO also denied the 
veteran's claims of entitlement to an increased evaluation 
for vascular hypertension.  The veteran subsequently filed a 
timely appeal regarding this claim.  However, during a 
personal hearing conducted in September 1994, the veteran 
withdrew his appeal as to this issue.  Thus, the issue of 
entitlement to an increased evaluation for vascular 
hypertension is not presently before the Board on appeal.

In January 1997, the Board remanded this case for additional 
evidentiary development, which was completed by the RO.  In 
March 1999, the RO issued a Supplemental Statement of the 
Case which continued to deny the veteran's claim of 
entitlement to an increased rating for the residuals of an 
injury to the left hand.  Thereafter, the veteran's claims 
folder was returned to the Board.

In its January 1997 remand, the Board found that the veteran 
had raised claims of entitlement to service connection for 
arthritis of the left hand, claimed as secondary to his 
service-connected residuals of a left hand injury, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Because these issues had not been previously addressed, they 
were referred to the RO for appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board is without 
jurisdiction to consider issues not yet adjudicated by the 
RO].

In a March 1999 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for arthritis of 
the left hand, claimed as secondary to the service-connected 
residuals of a left hand injury, and entitlement to TDIU.  
Thereafter, in an Written Brief Presentation submitted in 
August 1999, the veteran's accredited representative 
expressed disagreement with that decision.  In a November 
1999 remand, the Board construed the representative's Written 
Brief Presentation to be a timely Notice of Disagreement with 
respect to these issues.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200, 20.201, 20.302 (1999).  Because no Statement 
of the Case (SOC) had been issued with respect to these 
issues, the Board remanded this case so the RO could provide 
the veteran with a SOC.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  Later in November 19999, in accordance with the 
Board's remand instructions, the RO issued a SOC in which it 
continued to deny the veteran's claims of entitlement to 
service connection for arthritis of the left hand and 
entitlement to TDIU.  As will be discussed in further detail 
below, however, the veteran failed to subsequently perfect 
his appeal with respect to those issues by submitting a 
timely Substantive Appeal (VA Form 9).


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's residuals of a left hand 
injury are manifested by no more than chronic pain in the 
left hand with some partial sensory loss and slightly 
decreased grip strength, but not by limitation of motion in 
the fingers or thumb.

2.  The RO notified the veteran of denials of his claims of 
entitlement to service connection for arthritis of the left 
hand and entitlement to TDIU in a March 1999 letter.  The 
veteran's accredited representative filed a Notice of 
Disagreement with these denials in August 1999.  The RO 
issued a Statement of the Case with respect to these issues 
in November 1999.

3.  The veteran did not file a Substantive Appeal (VA Form 9) 
regarding the issues of entitlement to service connection for 
arthritis of the left hand and entitlement to total rating 
based on individual unemployability due to service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
residuals of a left-hand injury have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5223 (1999).

2. The veteran failed to submit a timely Substantive Appeal 
regarding the issue of entitlement to service connection for 
arthritis of the left hand, claimed as secondary to a service 
connected left hand injury.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).

3.  The veteran failed to submit a timely Substantive Appeal 
regarding the issue of entitlement to service connection for 
a total rating based on individual unemployability due to 
service-connected disabilities.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased evaluation 
for the residuals of a left hand injury.  He is also seeking 
entitlement to service connection for arthritis of the left 
hand, claimed as secondary to his service-connected left hand 
injury and entitlement to TDIU.  In the interest of clarity, 
the Board will separately address the issues on appeal.
I. Entitlement to an increased evaluation for the residuals 
of a left hand injury.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999). 

The veteran's left-hand disability is rated as 20 percent 
disabling pursuant to the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5223, which pertains to favorable ankylosis 
in two digits of one hand.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure".  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) citing Dorland's Illustrated Medical 
Dictionary, 91 (27th Ed. 1988)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5223, favorable 
ankylosis of either the thumb or index finger in combination 
with another digit of the minor hand warrants a 20 percent 
rating, and favorable ankylosis of two digits of the minor 
hand excluding either the thumb or index finger warrants a 10 
percent rating.  

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. 4.71a, Diagnostic Codes 5216-5227, the following rules 
will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits. Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.

Notes to Diagnostic Codes 5220 through 5223 read as follows: 
(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm.  Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.  (b) 
Combination of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades. 38 C.F.R. § 4.71a Diagnostic Code 5223 (1999).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service medical records reveal that in May 
1961, he sustained multiple laceration wounds to the left 
hand after his fingers became caught in a ripsaw.  Physical 
examination revealed multiple lacerations of the left 
phalanges with minor artery and nerve involvement.  X-rays 
showed a marked commuted fracture (open) over the distal 
phalanx of the thumb.  There was also some involvement of the 
1st interphalangeal joint of the 5th finger and an inability 
to flex the thumb at the interphalangeal joint.  

In a report of a VA orthopedic examination conducted in 
October 1966, a VA examiner noted that there was a 25 to 30 
percent loss of substance to the medial potion of the left 
thumb with prominence of the proximal phalanx, as well as 
complete ankylosis of the interphalangeal joint.  Examination 
of the second, third, and fifth fingers reportedly showed 
merely minor well-healed lacerations, with a somewhat larger 
laceration about the fourth finger at the distal 
interphalangeal joint.  Lateral motion in the joint of the 
fourth finger was obtainable, but no palmer or dorsiflexion 
was present.  The VA examiner found that the veteran could 
close his hand into an adequate fist, and that the veteran's 
disabilities in his hand were more cosmetic than functional.  
The VA examiner diagnosed residuals of an injury to the left 
hand, with ankylosis of the distal interphalangeal joints of 
the first and fourth fingers.

In a December 1966 rating decision, the RO granted service 
connection for the residuals of a left hand injury and 
assigned a noncompensable disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5233.

During a VA examination conducted in December 1971, a VA 
examiner concluded that the veteran had a 75 percent loss of 
flexion of the thumb and a 50 percent loss of flexion of the 
terminal joint of the fourth finger due to bony ankylosis.  
In a rating decision issued in February 1971, the RO granted 
an increased evaluation, 20 percent, for the veteran's 
service-connected residuals of a left-hand injury.

In April 1993, the veteran filed a claim of entitlement to an 
increased rating for his service-connected residuals of a 
left-hand injury.  He asserted that his disability had become 
much more severe than when last rated.  

During a VA examination conducted in August 1993, the veteran 
reported that he was unable to make a complete fist, and that 
he experienced decreased strength and sensation in his left 
hand.  The veteran also reported that he had decreased range 
of motion in his thumb and fourth finger, and that he had 
increasing pain in the joints of all of his fingers.  He also 
indicated that he was right-handed.  Upon examination, the VA 
examiner noted that there was a 1-cm. scar on the palmar side 
of the dip joint of the thumb, and that the veteran had 
decreased range of motion in the thumb, index, middle, and 
ring fingers.  The VA examiner indicated a diagnosis of a 
left hand injury with residuals of loss of motion of the 
thumb, middle, and ring fingers, with decreased sensation.  
X-rays obtained after the examination revealed degenerative 
changes involving the distal interphalangeal joint of the 
left ring finger and the interphalangeal joint of the left 
thumb.

In September 1994, the veteran presented testimony at a 
personal hearing at the RO.  He testified that he was 
experiencing increasing pain, cramping, and swelling in his 
left hand, and that he could no longer make a fist.  When 
asked if he had lost the use of his left hand, the veteran 
indicated that it was not to a really severe amount, but to 
where he missed it.  He reported that he had worked as a 
mechanic, welder, and pipefitter, but that he was now 
receiving Social Security disability benefits.

In November 1994, the veteran was provided with an orthopedic 
examination by a private physician.  The physician, Dr. J.B., 
noted that the veteran had an obvious skin deformity of the 
radial aspect of the tip of the left thumb, and that there 
was an absence of tissue in this area, indicating bone loss 
and secondary closure.  Dr. J.B. further noted that the 
veteran had a fixed flexion deformity of the distal joint of 
the left ring finger at 30 degrees, and that he could 
demonstrate neither flexion nor extension of the joint, 
active or passive.  Active and passive range of motion over 
the left thumb was noted to be to 20 degrees dorsiflexion and 
only 10 degrees palmar flexion.  The veteran reportedly had 
subjective hypesthesia over the ulnar, distal 2/3 of the left 
thumb and over the ulnar distal 1/2 of the left index finger as 
well as the tip of the left small finger.  Examination of the 
carpus, MP joints and proximal joints of all fingers appeared 
normal to active and passive range of motion, and all primary 
muscle groups supplied by the ulnar and medial nerves were 
noted to be intact so far as intrinsic hand innervation was 
concerned.  Dr. J.B. concluded that because of the numbness 
and loss of tissue mass on the radial aspect of the thumb, he 
would expect the veteran to have difficulty doing any jobs 
which involve dexterity and utilizing the left hand.

As noted above, the Board remanded the veteran's case in 
January 1997.  In the remand, the Board instructed the RO to 
obtain the veteran's records from the Social Security 
Administration (SSA).  

In September 1997, the RO issued a letter to the veteran 
requesting that he please submit a release for the records of 
all medical treatment he received for his claimed disability 
since November 1994.  The veteran subsequently responded that 
all of his treatment had been received at the local VA 
Medical Center.  Thereafter, the RO obtained the veteran's 
most recent VA treatment records, which reveal that he 
received treatment for pain and numbness in his left hand in 
1995 and 1996.

In October 1998, the RO received the veteran's SSA records, 
which included various VA and private treatment records dated 
between 1979 and 1994.  In an award letter dated in May 1995, 
it was noted that current examination had revealed that the 
combination of the veteran's arthritis, pulmonary problems, 
and weight was so severe as to render him disabled.  A report 
of the Social Security examination conducted in May 1995 
shows that the veteran was found to have arthritis in his 
hip, back, hands, left shoulder, and arms, but that the 
physician concluded that his problems were primarily in his 
back and hip.  The physician also found that the veteran had 
massive obesity, with a current weight of 335 pounds, and 
that he had a history of alcohol abuse with excessive alcohol 
consumption even at the present time.  It was also noted that 
the veteran also had a history of hypertension.  The 
physician concluded that the veteran could not perform any 
work at this time, but that much of this difficulty was self-
induced, due namely to obesity and alcoholism.  The physician 
also concluded that the obesity definitely affected his back 
and hip.  

In April 1998, the veteran was provided with a fee-basis 
neurological examination by a private physician.  The 
physician, Dr. G.C., noted that the veteran was complaining 
of increasing pain and numbness in his left hand, with 
occasional tingling in the ulnar region of the left hand.  
Dr. G.C. found that motor strength appeared to be excellent 
in all major muscle groups of the left upper extremity, with 
some very modest weakness of finger spreading on the left.  
Slight flexion deformities were noted in the fourth and fifth 
digits, and in the distal potion of the left thumb.  
Sensation was found to be decreased to pinprick over the 
entire palmar aspect of the left hand, but was found to be 
well preserved over the distal aspect of the left hand.  Dr. 
G.C. concluded that there was evidence of left carpal tunnel 
syndrome, which appeared to be intermittently symptomatic and 
did not appear to be related to the left-hand injury 
sustained in 1961.  Nerve conduction studies reportedly 
revealed marked slowing of the MCV region of the ulnar 
groove, with sensory deficits in the distribution of the 
ulnar nerve and modest weakness of finger spreading, 
consistent with ulnar neuropathy.  Dr. G.C. noted that the 
area of damage appeared to be primarily localized to the left 
ulnar groove, and thus, the physician did not feel that the 
veteran's ulnar nerve systems could be related to the injury 
he sustained to the left hand in 1961.  Dr. G.C. noted a 
diagnosis of status post injury to the left thumb and fourth 
and fifth digits, secondary to an injury in 1961, with some 
limitation of motion of the left thumb, an inability to 
flexion the neutral position, and modest weakness in the left 
fourth and fifth digits of the MP joints.

In February 1999, the veteran was provided with another fee-
basis orthopedic examination by a private physician.  Upon 
examination, the physician, Dr. B.I., noted that the veteran 
had some residual soft tissue deformity in the left thumb 
from the old lacerations.  In addition, old laceration scars 
were noted on the index, ring, and small fingers.  Dr. B.I 
found that there was full range of motion of all the fingers 
of the hand, with no evidence of tendon disruption or 
weakness.  Grip strength was found to be 4/5, with 5/5 noted 
on the right hand.  The veteran was noted to have the ability 
to pick up small objects with the thumb and index finger, and 
he had active extension and the ability to spread his 
fingers.  To light touch, the veteran had intact sensation in 
all fingers except for a slight decrease in the small finger 
of the left side.  Dr. B.I. noted a diagnosis of chronic pain 
in left hand secondary to multiple lacerations, partial 
sensory loss of the left hand secondary to old lacerations 
and slight decreased grip strength secondary to old 
lacerations.  Dr. B.I. concluded that the function in the 
veteran's left hand had not significantly deteriorated or 
improved over the past several years, although he has 
experienced some improvement since the initial injury in 1961 
from the standpoint of improved sensation.  Dr. B.I. found 
that the veteran did have reasonably good function of the 
left hand from the standpoint of grip, although it was not 
completely normal.  No evidence of carpal tunnel syndrome was 
found.

In a Written Brief Presentation submitted in June 2000, the 
veteran's representative asserted that the RO had not 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
functional loss due to pain.  The representative also 
asserted that the veteran was entitled to a separate 
disability rating for the scars of his left hand.

Analysis

Preliminary matters - duty to assist; standard of review

VA has a duty to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  As noted 
above, this case was remanded by the Board in January 1997 
for additional evidentiary development, which was completed 
by the RO.  There is now ample medical and other evidence of 
record, including the SSA records.  The veteran has been 
provided with recent physical examinations.  There is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim, and neither the veteran or his representative have 
pointed to any such missing records.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  Thus, no further development is 
required in order to comply with VA's statutory duty to 
assist him in the development of his claim.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Discussion

i.  Schedular rating

At the outset, the Board notes that the veteran's residuals 
of a left hand injury are rated as 20 percent disabling 
pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5223, which pertains to favorable ankylosis in two 
digits of one hand.  Under governing law, a disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud, which is certainly not the situation here.  
See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) 
(1999).  Because the veteran's 20 percent disability rating 
is effective from December 1971, it is protected at that 
level from any decrease.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the assignment 
of a rating in excess of 20 percent for the residuals of the 
veteran's left hand injury.  In essence, the Board believes 
that the competent and probative evidence of record 
demonstrates that the veteran's residuals of the left hand 
disability are manifested by some chronic pain, with some 
partial sensory loss and slightly decreased grip strength, 
but not by limitation of motion in the fingers or thumb.  In 
reaching this conclusion, the Board finds the most probative 
evidence of record to be the report of the veteran's February 
1999 orthopedic examination, in which Dr. B.I. found that 
although there was some residual soft tissue deformity in the 
left thumb, there was full range of motion in all of the 
fingers of the veteran's hand and no evidence of tendon 
disruption or weakness.  Dr. B.I. further concluded that 
although there was evidence of chronic pain, partial sensory 
loss, and slight decreased grip strength in the left hand, 
the veteran did have reasonably good function in that hand.

Although the Board recognizes that the August 1993 VA 
examiner found some evidence of loss of motion in the thumb, 
middle, and ring fingers, the Board finds the veteran's most 
recent orthopedic examination in February 1999 to be more 
probative in determining the present severity of the 
residuals of his left hand injury than the previous 
orthopedic examinations conducted in August 1993 or November 
1994.  See Francisco, 7 Vet. App. at 58 [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  

Furthermore, with respect to the August 1993 VA examiner's 
findings, the Board also notes that it places little 
probative value on this finding because the examiner merely 
indicated that there was some loss of motion in these joints, 
but did not specify the degree of loss of motion or the 
specific finger joints involved in each finger.  In addition, 
with respect to the veteran's November 1994 examination, the 
Board notes that although the examiner found loss of motion 
in the left thumb and a lack of flexion in the distal joint 
of the left ring finger, this is consistent with no more than 
the 20 percent disability rating already assigned under 
Diagnostic Code 5223.

ii.  Possible rating under another diagnostic code

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Because of the nature of the veteran's initial in-service 
injury, the Board has considered whether the veteran might be 
more appropriately rated under 38 C.F.R. § 4.73, Diagnostic 
Codes 5307 or 5308, which pertain to muscle injuries of the 
hand.  However, although the veteran sustained multiple 
lacerations in service, there is no medical evidence 
whatsoever demonstrating that his service-connected 
disability is presently manifested by muscle injury in his 
hand.  Accordingly, the diagnostic codes relating to muscle 
injuries are not for application.   

The Board has not identified any other diagnostic code under 
which the veteran's service-connected left hand disability 
may be more appropriately evaluated, and the veteran and his 
representative have pointed to none.

iii.  Esteban considerations - possible separate disability 
ratings 

As noted above, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (1999); Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999); Fanning 
v. Brown, 4 Vet. App. 225 (1993).

The veteran's representative has specifically raised the 
matter of entitlement to a separate disability rating for the 
scars of the veteran's left hand.  The Board notes in this 
connection that the medical evidence of record has indeed 
revealed the presence of scars on the veteran's fingers as a 
result of his service-connected left-hand injury.  The 
veteran's representative has asserted that a separate 
disability rating is warranted for these scars pursuant to 
the Court's holding in Esteban, 6 Vet. App. at 262.  However, 
although the representative has pointed to the presence of 
these scars, the representative has failed to point to any 
evidence of disability resulting from these scars.  In this 
regard, the Board notes that repeated VA physical examination 
has failed to reveal any of evidence of tenderness or painful 
scarring so as to warrant a compensable disability rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  In 
addition, there is also no evidence of any of swelling, 
ulceration, or depression of the scars, and no evidence that 
the veteran experiences functional loss attributable to his 
residual scars.  Thus, separate disability ratings under 
38 C.F.R. § 4.118, Diagnostic Codes 7803 or 7805 (1999) are 
not warranted.  The Board recognizes that there is some 
evidence of deformity of the veteran's thumb and fingers due 
to his in-service injury.  Setting aside the question as to 
whether such deformity is in fact due to the scarring, VA 
regulations only allow for a compensable evaluation for 
deformity ort, the Board finds that the 
preponderance of the evidence is against the assignment of a 
separate disability rating for the veteran's left hand scars 
pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805.

The veteran's accredited representative has further contended 
that the veteran has degenerative arthritis of the left hand 
which is secondary to his service-connected residuals of an 
injury to the left hand.  The representative has also 
contended that the Board is obligated to consider whether a 
separate disability rating is warranted for degenerative 
arthritis in addition to the 20 percent already assigned for 
his service-connected residuals of a left hand injury 
pursuant to the Court's holding in Esteban.

However, as will be discussed in further detail below, the 
veteran's claim of entitlement to service connection for 
arthritis, claimed as secondary to the service-connected 
residuals of an injury to the left hand, was denied by the RO 
in a March 1999 rating decision.  Although the veteran's 
representative subsequently submitted a timely NOD with that 
decision, the veteran did not perfect a timely appeal with 
respect to that issue.  Thus, as will be described below, the 
Board concludes that this claim is not properly before the 
Board on appeal and must be dismissed.

In essence, the Board believes that when an issue such as a 
separate disability rating for arthritis has been developed 
and adjudicated as a completely separate and distinct claim 
for service connection on a secondary basis, and when the 
veteran has been given a full and complete opportunity to 
perfect an appeal as to that issue and has failed to do so, 
the Board is precluded from considering that issue on appeal 
and it must be dismissed.  See Roy v. Brown, 5 Vet. App. 554, 
556 (1993); see also Marsh v. West, 11 Vet. App. 468 (1998).

The Court has held that the Board has the fundamental 
authority to decide in the alternative.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995).  The Board will do so with respect 
to this matter.

Even if the Board is obligated to consider the issue of a 
separate rating for arthritis of the left hand, and as 
indicated above the Board does not believe that it is so 
obligated, a separate disability rating would not be 
warranted in any event.  Under Diagnostic Code 5003, 
degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  As discussed above, the Board has found the most 
probative evidence of record to be the report of the 
veteran's February 1999 examination in which Dr. B.I. found 
no evidence of limitation of motion in the fingers of the 
veteran's left hand.  In addition, even if there was such 
evidence, the criteria of Diagnostic Code 5223 already 
contemplate limitation of motion in the fingers and/or thumb.  
Thus, even if limitation of motion was present, the veteran 
could not be rated under both Diagnostic Codes 5003 and 
Diagnostic Code 5223.  To grant separate disability ratings 
under these codes would violate the VA anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (1999) by compensating the 
veteran for identical manifestations under different 
diagnoses.  See Esteban, 6 Vet. App. at 261-62 [holding that 
separate evaluations for distinct disabilities resulting from 
the same injury could be combined only so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition].  
Therefore, the Board finds that a separate disability rating 
would not be warranted based upon the veteran's arthritis.

In light of Dr. B.I.'s finding of partial sensory loss and 
slightly decreased grip strength, the Board has considered 
whether a separate disability rating is warranted based on 
neurological impairment.  See Esteban, supra.  In particular, 
the Board has considered whether a separate disability rating 
is warranted using 38 C.F.R. § 4.124a, Diagnostic Code 8516, 
which pertains to ulnar nerve impairment.  However, the Board 
finds the most probative evidence in this regard to be the 
report of the veteran's April 1998 neurological examination, 
which specifically addressed this matter.  In that report, 
Dr. G.C. concluded that there was evidence of ulnar 
neuropathy in the veteran's left upper extremity in the form 
of sensory deficits and modest weakness of finger spreading.  
Dr. G.C. further concluded, however, that because the area of 
damage was primarily localized to the left ulnar groove, it 
was his opinion that the veteran's ulnar neuropathy was 
unrelated to his service-connected left hand injury.  
Although Dr. B. I attributed the sensory loss of the left 
hand to the old lacerations, no reasoning was stated for that 
conclusion.  Moreover, the examination conducted by Dr. G.C. 
in April 1998 was a specialized neurological examination, 
including nerve conduction studies of veteran's left upper 
extremity.  Based on the thoroughness of Dr. G.C.'s 
examination and the specialized knowledge of Dr. G.C., who is 
a neurologist, the Board places greater weight of probative 
value on the opinion of Dr. G.C. than it does on the 
conclusory opinion of Dr. B.I.  Cf. Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The Board accordingly concludes that 
the preponderance of the evidence is against the assignment 
of a separate disability rating under Diagnostic Code 8516.

The Board notes in passing that Dr. G.C. also found evidence 
of carpal tunnel syndrome in the veteran's left hand during 
his examination.  However, it appears that Dr. G.C. 
determined that this was also unrelated to the veteran's 
service-connected left-hand injury.  There is no contrary 
medical evidence of record.  Thus, the Board finds that the 
preponderance of the evidence is against a separate 
disability rating based on carpal tunnel syndrome.

Notwithstanding Dr. G.C.'s finding that the veteran's ulnar 
neuropathy is not related to his service-connected left hand 
injury, the Board recognizes that Dr. G.C. appears to have 
also found that there was some weakness and loss of sensation 
that was attributable to the veteran's in-service left hand 
injury.  In light of this finding, as well as Dr. B.I.'s 
conclusion that the veteran had partial sensory loss and 
slightly decreased grip strength secondary to his service-
connected disability, the Board has considered whether a 
separate disability rating might be warranted under another 
diagnostic code.  However, as noted above, the veteran is 
already receiving a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5223, which contemplates 
favorable ankylosis in the thumb and another digit in the 
minor hand.  Although the criteria of Diagnostic Code 5223 
may not appear to contemplate symptoms such as loss of 
sensation or weakness, the Board notes the provisions of 
38 C.F.R. § 4.21 (1999), which indicate that it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient.  The 
Board believes that while symptoms such as loss of sensation 
and weakness are not normally contemplated by the criteria of 
Diagnostic Code 5223, the veteran's 20 percent disability 
rating in this case serves to compensate the veteran for 
these complaints.  

iv. DeLuca considerations
     
Because Dr. B.I. found that the veteran experienced chronic 
pain in his left hand, the Board has also considered whether 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) may 
provide a basis for an increased evaluation.  See DeLuca, 8 
Vet. App. at 206.  However, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether the provisions of 38 
C.F.R. §§  4.40 and 4.45 are applicable.  The veteran is now 
in receipt of a 20 percent rating, the maximum allowable 
rating available under Diagnostic Code 5223.  Accordingly, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration on this basis as well.  See 
Johnston, 10 Vet. App. at 85.

v.  Conclusion

The veteran's left hand disability was originally rated under 
Diagnostic Code 5223 because it was found to be manifested 
primarily by ankylosis of distal interphalangeal joints of 
the first and fourth fingers rather the injury to the muscle.  
More recently, orthopedic and neurological evaluation has 
shown that the veteran's disability is no longer manifested 
primary by ankylosis of limitation of motion, but rather, it 
now appears to be primarily manifested by pain, complaints of 
loss of sensation and decreased grip strength.  The Board has 
explored the possibility of rating the veteran under another 
diagnostic code.  However, as discussed above no other 
diagnostic code appears to be more appropriate.  Therefore, 
the Board evaluated the veteran's symptoms under the assigned 
Diagnostic Code, 5223, keeping in mind, however, that the 
rating schedule is not a perfect instrument and that 
allowance must be made for an individuals' disability 
picture.  See 38 C.F.R. § 4.21 (1999). The Board has further 
explored the possibility of assigning a separate disability 
rating for certain symptoms per Esteban.  However, in the 
light of the veteran's protected 20 percent rating for 
ankylosis which does not appear to exist currently, to assign 
an even higher disability rating do so with respect to such 
symptoms as complaints of minor sensory loss and well-healed 
scarring would, in the opinion of the Board, constitute 
prohibited pyramiding under 38 C.F.R. § 4.14 (1999) and would 
not be "equitable and just".  See 38 C.F.R. § 4.6 (1999).

In summary, the Board finds that the competent and probative 
evidence of record demonstrates that the veteran's residuals 
of a left hand injury are manifested by no more than chronic 
pain, with some partial sensory loss and slightly decreased 
grip strength, with no limitation of motion in the fingers or 
thumb.  The Board believes these symptoms to be consistent 
with no more than the 20 percent disability rating already 
assigned under 38 C.F.R. § 4.71, Diagnostic Code 5223.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased disability rating under this 
code.  Thus, the benefit sought on appeal is denied.

II. Entitlement to service connection for arthritis of the 
left hand, claimed as secondary to the residuals of a left-
hand injury.

III. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3);  38 C.F.R. § 20.302(b).  The date 
of mailing the letter of notification of the determination 
will be presumed will be presumed to be same as the date of 
that letter date of notice of the determination of the agency 
of original jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  Notice for VA purposes is a written notice sent to 
the claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(1999).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (1999).

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Statement of the Case. The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  38 
C.F.R. § 20.303 (1999).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the veteran for the 
Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99 (1999).

Factual Background

As noted above, the Board determined in its January 1997 
remand that the veteran had raised claims of entitlement to 
service connection for arthritis of the left hand and 
entitlement to TDIU.  Because these issues had not been 
addressed, they were referred to the RO for appropriate 
action.

In a March 1999 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for arthritis of 
the left hand, claimed as secondary to the service-connected 
residuals of a left-hand injury, and entitlement to TDIU. The 
veteran was notified of this decision in a letter dated March 
16, 1999.  With this letter, he was provided with both his 
procedural and appellate rights via an attached VA Form 4107. 

In August 1999, the veteran's accredited representative 
submitted a VA Form 646, Statement of Accredited 
Representation in Appealed Case, in which he indicated that 
he was resting his appeal on the answer to the Statement of 
the Case and the hearing on appeal.  The veteran's claims 
folder was subsequently returned to the Board.

Later in August 1999, the veteran's accredited representative 
submitted a Written Brief Presentation in which the 
representative cited to the March 1999 rating decision in 
which the RO denied the veteran's claims for service 
connection for arthritis of the left hand and TDIU.

In its November 1999 remand, the Board found that the 
representative's Written Brief Presentation constituted a 
timely NOD with the March 1999 rating decision.  Thus, the 
Board instructed the RO to issue a SOC regarding the issues 
of entitlement to service connection for arthritis of the 
left hand and entitlement to TDIU.

Thereafter, in November 1999, the RO issued a SOC in which it 
continued to deny the veteran's claims of entitlement to 
service connection for arthritis of the left hand and 
entitlement to TDIU.  In a cover letter dated November 17, 
1999, the RO advised the veteran that if he decided to 
continue his appeal, he would need to file a formal appeal.  
The veteran was informed that he could do so by completing 
and filing the enclosed VA Form 9.  He was further advised to 
read the instructions that come with the VA Form 9 very 
carefully because they would tell him what he needed to do 
and how much time he would have to do it in if he wanted to 
continue his appeal.

In April 2000, the veteran's accredited representative 
submitted another VA Form 646 in which it was indicated that 
the veteran was resting his appeal on the answer to the 
Statement of the Case and the hearing on appeal.  The 
veteran's claims folder was subsequently returned to the 
Board.

Thereafter, in June 2000, the veteran's accredited 
representative submitted a Written Brief Presentation 
discussing the issues of entitlement to service connection 
for arthritis of the left hand and entitlement to TDIU.

In a letter dated August 1, 2000, the Board informed the 
veteran that it had raised the issue of the timeliness of his 
Substantive Appeal regarding the issues of entitlement to 
service connection for arthritis of the left hand and 
entitlement to TDIU.  The Board further informed the veteran 
of the pertinent law and regulations regarding this issue, 
and of the basis of the Board's decision to raise the issue.  
The veteran was informed that he and his representative had 
60 days to submit additional evidence and argument regarding 
this issue of the adequacy of his Substantive Appeal.  To the 
Board's knowledge, neither the veteran nor his accredited 
representative specifically responded to the Board's August 
2000 letter within the 60 day period.

In October 2000, the veteran's accredited representative 
submitted another Written Brief Presentation in which it 
listed two of the issues on appeal as the veteran's claims of 
entitlement to service connection for arthritis of the left 
hand and entitlement to TDIU.  This document contains no 
mention of or discussion regarding the Board's August 2000 
letter.


Analysis

The Board concludes that the veteran failed to perfect his 
appeal with regard to the issues of entitlement to service 
connection for arthritis of the left hand and entitlement to 
TDIU.  An appeal must be perfected within one year of the 
date of notice of the initial rating or within 60 days of the 
issuance of a SOC, whichever period ends later.  One year 
from the date of notice of the initial rating decision was 
March 16, 2000.  Sixty days from the date of issuance of the 
SOC was January 17, 2000.  In this case, the earliest 
document filed by the veteran or his representative following 
the November 1999 SOC was the VA Form 646 dated April 27, 
2000, which was after the applicable filing period.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Moreover, in 
addition to being untimely filed, the April 2000 VA Form 646 
merely indicated that the veteran wished to rest his appeal 
on the answer to the Statement of the Case or the hearing on 
appeal.  However, as noted above, no answer to the November 
1999 SOC was submitted, and no hearing was ever requested or 
conducted in regard to the veteran's appeal as to these 
issues.  Therefore, in addition to being untimely, the April 
2000 VA Form 646 was inadequate in that it failed to identify 
the issues being appealed.  38 C.F.R. § 20.202 (1999).

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial rating or 60 days of the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  The veteran 
did not comply with the instructions set forth in the VA Form 
4107 provided in March 1999, nor did he comply with the 
instructions set forth in the cover letter which accompanied 
the November 1999 SOC.  Any request for an extension of time 
to file his appeal would have to have been filed on or before 
March 16, 2000.  See 38 C.F.R. § 20.303 (1999).  There is no 
evidence of record that the veteran ever requested an 
extension of time to file his appeal.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some case on a showing of "good cause."  However, 
the Court decided in Corry v. Derwinski, 3 Vet. App. 231 
(1992), that there is no legal entitlement to an extension of 
time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this instance, the veteran 
has provided no basis for finding that such good cause exists 
for his delay in filing his Substantive Appeal.

As discussed above, the Board sent a letter to the veteran in 
August 2000, informing him that it had raised the issue of 
the adequacy of his Substantive Appeal regarding the issues 
of entitlement to service connection for arthritis of the 
left hand and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  See Marsh, 11 Vet. App. at 471-472; see also 
VAOPGCPREC 9-99.  The Board further informed the veteran of 
the pertinent law and regulations regarding this issue, and 
of the basis of the Board's decision to raise the issue.  The 
veteran was advised that he and his representative had 60 
days to submit additional evidence and argument regarding 
this issue of the adequacy of his Substantive Appeal.  

To the Board's knowledge, neither the veteran nor his 
accredited representative responded to the Board's August 
2000 letter within the 60-day period.  
In fact, the only document received by the Board since 
issuing the August 2000 letter was a Written Brief 
Presentation, which was dated approximately 23 days after the 
60-day period expired.  Furthermore, the Board notes that 
although the Written Brief Presentation continued to list the 
issues of service connection for arthritis of the left hand 
and TDIU as still being on appeal, this document did not 
contain any mention of the Board's August 2000 letter and 
offered no discussion as to the issue of the adequacy of his 
Substantive Appeal.  Thus, the Board finds that neither the 
veteran nor his representative have offered any explanation 
for his failure to file a Substantive Appeal within the 
regulatory time limit.

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and these claims must be dismissed 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
There is no other submission from the veteran or his 
representative which could be reasonably construed to be a 
timely Substantive Appeal.  A timely Substantive Appeal not 
having been filed with regard to the March 1999 denial of his 
claims, the appeal has not been perfected as to those two 
issues.  The appeal is accordingly dismissed as to those 
issues.

ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of an injury to the left hand is denied.

The veteran did not submit a timely Substantive Appeal 
regarding the issue of entitlement to service connection for 
arthritis of the left hand, claimed as secondary to a service 
connected left hand injury.  This issue is not properly 
before the Board for appellate review and is accordingly 
dismissed.

The veteran did not submit a timely Substantive Appeal 
regarding the issue of entitlement to service connection for 
a total rating based on individual unemployability due to 
service-connected disabilities.  This issue is not properly 
before the Board for appellate review and is accordingly 
dismissed.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 19 -


- 1 -


